 

Exhibit 10.1

 

EXECUTION VERSION

 

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

This EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT (this
“Extension Agreement and Amendment”) is entered into effective as of October 2,
2017 (the “Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), each Person designated on the
signature pages hereto as an “Extending Lender” (collectively, the “Extending
Lenders”) (each Lender that is not an Extending Lender (including each Lender
that is designated on its signature page as a “Non-Extending Lender”) is herein
referred to as a “Non-Extending Lender” and collectively, the “Non-Extending
Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
that certain Extension Agreement and Second Amendment to Credit Agreement,
effective as of September 26, 2012, that certain Extension Agreement and Third
Amendment to Credit Agreement, effective as of October 28, 2013, that certain
Fourth Amendment to Credit Agreement, effective as of December 23, 2013, that
certain Extension Agreement and Fifth Amendment to Credit Agreement, effective
as of October 6, 2014, that certain Extension Agreement and Sixth Amendment to
Credit Agreement, effective as of October 23, 2015, and that certain Seventh
Amendment to Credit Agreement, effective as of June 5, 2017 and as further
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”).

 

WHEREAS, pursuant to the Extension Agreement and Second Amendment, the Scheduled
Maturity Date for all Lenders was extended to September 26, 2017; and pursuant
to the Extension Agreement and Third Amendment, the Scheduled Maturity Date for
all Lenders was extended to September 26, 2018 and the Aggregate Commitments
were reduced to $1,975,000,000, and pursuant to the Extension Agreement and
Fifth Amendment, the Scheduled Maturity Date for certain Lenders was extended to
September 26, 2019, and pursuant to the Extension Agreement and Sixth Amendment,
the Scheduled Maturity Date for certain Lenders was extended to September 26,
2020.

 

WHEREAS, the Borrower has requested that the Scheduled Maturity Date be extended
from September 26, 2020 to September 26, 2022 pursuant to Section 2.14 of the
Credit Agreement (the “Extension”).

 

WHEREAS, subject to the terms and conditions set forth herein, the undersigned
Extending Lenders are willing to agree to the Extension, and the parties hereto
are willing to agree to amend the Credit Agreement as set forth in Sections 2
and 3 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.      Definitions. Unless otherwise defined in this Extension
Agreement and Amendment, terms used in this Extension Agreement and Amendment
which are defined in the Credit Agreement shall have the meanings assigned to
such terms in the Credit Agreement. The interpretive provisions set forth in
Section 1.02 of the Credit Agreement shall apply to this Extension Agreement and
Amendment.

 

SECTION 2.      Extension of Scheduled Maturity Date. Subject to the
satisfaction of the conditions precedent set forth in Section 4 below, effective
as of the Effective Date:

 

 

 

 

(a)       Consent; Extension Effective Date. (i) Each Extending Lender hereby
consents to the Extension, and (ii) the Scheduled Maturity Date with respect to
each Extending Lender is September 26, 2022. The Scheduled Maturity Dates for
the Non-Extending Lenders are as follows: (a) for each of BNP Paribas and Morgan
Stanley Bank, N.A., September 26, 2020, and (b) for UBS AG, Stamford Branch,
September 26, 2018.

 

(b)       Notice and Certificate Requirements. The parties hereto agree that
(i) the time period with respect to notice of request for extension and the 15
day Lender notice requirement set forth in Section 2.14(a) of the Credit
Agreement is hereby waived and shall not be applicable to the Extension, and
(ii) the certification by the Borrower required by Section 2.14(b) of the Credit
Agreement is hereby satisfied by the Borrower’s execution and delivery of this
Extension Agreement and Amendment.

 

SECTION 3.      Amendments to the Credit Agreement. The Credit Agreement is
amended as follows, effective as of the Effective Date.

 

(a)Amendment to the Cover Page of the Credit Agreement. The cover page of the
Credit Agreement is amended and restated in its entirety as set forth on Annex A
hereto.

 

(b)Certain Definitions Deleted. The defined terms “Financial Support Agreement”,
“Financial Support Agreement Letter of Credit”, “Financial Support Agreement
Letter of Credit Amount”, “Financial Support Agreement Parental Guarantee”,
“Financial Support Agreement Parental Guarantee Amount”, “First Post-Closing
Quarter”, “Imputed Cash Receipt Amount”, “Imputed Non-OLP Cash Receipt Amount”,
“MEP Closing Quarter”, “MEP IPO”, “MEP IPO Contribution”, “MEP IPO
Transactions”, “MEP Limited Partnership Agreement”, “MEP Registration
Statement”, “Midcoast Operating”, “Midcoast Operating Limited Partnership
Agreement”, “Net Realizable Financial Obligation”, “Non-MEP Unrestricted
Subsidiary”, “Non-Wholly Owned” and “Working Capital Loan Agreement”, are hereby
deleted in their entirety.

 

(c)Certain Definitions Amended. The following defined terms appearing in
Section 1.01 of the Credit Agreement (Defined Terms) are amended as set forth
below:

 

(i)       The definition of “Consolidated EBITDA” is amended in its entirety to
read as follows:

 

““Consolidated EBITDA” means, for any period, an amount equal to the sum of

 

(a)       Consolidated Net Income for such period, plus

 

(b)       (i) consolidated interest expense deducted in determining such
Consolidated Net Income, (ii) the amount of taxes, based on or measured by
income, used or included in the determination of Consolidated Net Income, (iii)
the amount of depreciation and amortization expense deducted in determining such
Consolidated Net Income, (iv) Marshall/Romeoville Oil Cleanup Costs deducted in
determining such Consolidated Net Income, (v) the amount of civil, criminal and
administrative fines, penalties, assessments and citations, and related direct
costs and expenses, arising from each crude oil release referred to in the
definition of “Marshall/Romeoville Oil Cleanup Costs”, deducted in determining
such Consolidated Net Income, and (vi) the amount of costs, charges and expenses
accrued after September 30, 2013 arising from the cleanup of crude oil releases
referred to in the definition of “Marshall/Romeoville Oil Cleanup Costs”
deducted in determining such Consolidated Net Income; plus

 

 2 

 

 

(c)       the amount of cash distributions in respect of equity ownership
interests in MEP Unrestricted Subsidiaries actually received during such period
by the Borrower and its Consolidated Subsidiaries from MEP Unrestricted
Subsidiaries; minus

 

(d)       to the extent included in the calculation of such Consolidated Net
Income, the amount of insurance proceeds received to compensate for
Marshall/Romeoville Oil Cleanup Costs, not to exceed in the aggregate the
amounts by which Consolidated EBITDA for such period or any prior period is or
has been increased on account of Marshall/Romeoville Oil Cleanup Costs; minus

 

(e)       (i) the amount of civil, criminal and administrative fines, penalties,
assessments and citations, and related direct costs and expenses, referred to in
subclause (v) in the immediately preceding clause (b) to the extent such amounts
were actually paid, or accruals therefor were reversed, during such period by
the Borrower and/or its Subsidiaries, and without duplication, (ii) the amount
of civil, criminal and administrative fines, penalties, assessments and
citations, and related direct costs and expenses, referred to in subclause (v)
in the immediately preceding clause (b) to the extent it has been determined
that the Borrower and its Subsidiaries will not be liable for payment of such
amounts; minus

 

(f)        (i) the amount of costs, charges and expenses, referred to in
subclause (vi) in the immediately preceding clause (b) to the extent such
amounts were actually paid, or accruals therefor were reversed, during such
period by the Borrower and/or its Subsidiaries, and without duplication,
(ii) the amount of costs, charges and expenses, referred to in subclause (vi) in
the immediately preceding clause (b) to the extent it has been determined that
the Borrower and its Subsidiaries will not be liable for payment of such
amounts.

 

(ii)           The definition of “Consolidated Net Income” is amended by
deleting the words “Non-MEP” before the second reference to “Unrestricted
Subsidiaries”.

 

(iii)         The definition of “Consolidated Operating Income” is amended by
deleting the words “Non-MEP” before the reference to “Unrestricted
Subsidiaries”.

 

(iv)          The definition of “ERISA” is amended to insert the words “, as
amended,” after the reference to “Employee Retirement Income Security Act of
1974”.

 

(v)           The definition of “ERISA Event” is amended to delete the words “in
reorganization” and replace them with the phrase ““insolvent” within the meaning
of Section 4245 of ERISA.”

 

 3 

 

 

(vi)          The definition of “Material Subsidiary” is amended in its entirety
as follows:

 

““Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Borrower, its Consolidated Subsidiaries
and its Consolidated Unrestricted Subsidiaries, or (b) contributed 10% or more
of Consolidated Operating Income for any fiscal quarter during the four fiscal
quarters most recently ended of the Borrower, its Consolidated Subsidiaries and
its Consolidated Unrestricted Subsidiaries, or (c)  is a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as amended, as such Regulation is in
effect on any date of determination. A Subsidiary will be deemed to have become
a Material Subsidiary on either (i) the date of its acquisition or formation, if
after giving effect to such acquisition or formation, it constitutes a Material
Subsidiary, as reasonably determined by the Borrower and reasonably acceptable
to the Administrative Agent, or, if applicable (ii) the 75th day following the
end of each of the first 3 fiscal quarters of the Borrower or the 120th day
following the end of each fiscal year of the Borrower, as applicable, if as of
the immediately preceding quarter-end or year-end, as applicable, and based on
the financial statements prepared for such ending quarterly or annual period, it
constituted a Material Subsidiary, as reasonably determined by the Borrower and
reasonably acceptable to the Administrative Agent.”

 

(vii)The definition of “MEP Unrestricted Subsidiary” is amended in its entirety
as follows:

 

““MEP Unrestricted Subsidiary” means, for all periods prior to June 28, 2017,
each of MEP General Partner, MEP, and each of their respective Subsidiaries, so
long as such entity, as of the relevant date of determination, was a Subsidiary
of the Borrower and (other than MEP General Partner) was not a Wholly-Owned
Subsidiary of the Borrower”.”

 

(viii)The definition of “Non-OLP Pro Forma EBITDA” is amended in its entirety as
follows:

 

““Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, an amount equal to the sum of

 

(a)Non-OLP Consolidated Net Income, plus

 

(b)to the extent actually deducted in determining such Non-OLP Consolidated Net
Income, interest expense (and in the case of Capital Leases the portion of rent
expense that is treated as interest in accordance with GAAP), income taxes,
depreciation and amortization for the Non-OLP Subsidiaries for such period,
calculated on a pro forma basis making adjustments for acquisitions of any
Person or all or substantially all of the business or assets of any other Person
or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.”

 

(ix)The penultimate sentence of the definition of “Subsidiary” is to read as
follows: “In the definition of “Unrestricted Subsidiary”, the term “Subsidiary”
means each Subsidiary of the Borrower.”

 

(x)The definition of “Unrestricted Subsidiary” is amended in its entirety to
read as follows:

 

““Unrestricted Subsidiaries” means any Subsidiary of the Borrower that is
designated to the Administrative Agent in writing by the Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted Subsidiary if, (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, (ii) the creation, formation or acquisition of such Subsidiary would
not otherwise be permitted under Section 7.02 hereof, or (iii) based on the
financial statements most recently delivered pursuant to Section 6.01 or the
good faith determination by the Borrower, such Subsidiary is a Material
Subsidiary. If an Unrestricted Subsidiary becomes a Material Subsidiary, such
Subsidiary shall no longer be deemed an Unrestricted Subsidiary.”

 

 4 

 

 

(d)Amendment to Section 5.11 (ERISA Compliance). Section 5.11 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“5.11 ERISA Compliance.

 

(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

 

(b)The Borrower is not and will not be (1) an employee benefit plan subject to
Title I of the ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.”

 

(e)Amendment to Section 6.02(a)(i) (Compliance Certificate). Section 6.02(a)(i)
of the Credit Agreement is amended by deleting the following at the end:

 

“, and with respect to any Compliance Certificate relating to a period that
includes any date occurring on or after the consummation of the MEP IPO, a
reasonably detailed reconciliation of the components reflected in the
calculation of compliance with Sections 7.09, 7.10 and 7.11 to the corresponding
amounts set forth in the financial statements for such period”

 

(f)Amendment to Section 7.05 (Transactions with Affiliates). Section 7.05
(Transactions with Affiliates) is amended by (i) inserting the word “or” after
the phrase “an Affiliate to the Borrower,” and (ii) deleting the following after
the phrase “the Board of Directors of the Delegate”:

 

“, or to the MEP IPO Transactions or to transactions entered into with any MEP
Unrestricted Subsidiary on terms and conditions, taken as a whole, that are fair
and reasonable to the Borrower and the Borrower’s Subsidiaries, taking into
account the totality of the relationship between the Borrower and the Borrower’s
Subsidiaries, on the one hand, and the MEP Unrestricted Subsidiaries, on the
other”

 

(g)Amendment to Section 7.06 (Burdensome Agreements). Section 7.06 (Burdensome
Agreements) of the Credit Agreement is amended by deleting the phrase “Non-MEP”
before the words “Unrestricted Subsidiary”.

 

(h)Amendment to title of Section 7.08 (Unrestricted Subsidiaries). The title of
Section 7.08 (Unrestricted Subsidiaries) of the Credit Agreement is amended by
changing such title to “Unrestricted Subsidiaries”.

 

(i)Amendment to Section 8.01 (Events of Default). Section 8.01(i) (ERISA) of the
Credit Agreement is amended and restated in its entirety as follows:

 

 5 

 

 

“(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $100,000,000, or (ii) the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $100,000,000; or”

 

(j)Amendment to Article X (Miscellaneous). A new Section 10.24 (ERISA) is added
to Article X of the Credit Agreement as follows.

 

“10.24 ERISA. Each Lender represents and warrants to the Administrative Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower, that such Lender is not and will not be,
and in connection with the transactions contemplated under the Loan Documents,
is not and will not be using the assets of (1) an employee benefit plan subject
to Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.”

 

(k)Amended Exhibit C (Form of Compliance Certificate). Exhibit C to the Credit
Agreement (Form of Compliance Certificate) is amended and restated in its
entirety as set forth on Annex B hereto.

 

(l)Amended Exhibit D (Form of Assignment and Assumption). Annex 1 to Exhibit D
to the Credit Agreement (Form of Assignment and Assumption) is amended to add a
new Section 1.3 as follows:

 

“1.3.        ERISA. [The][Each] Assignee represents and warrants as of the
Effective Date to the Administrative Agent, [each] Assignor and the respective
Affiliates of each, and not, for the avoidance of doubt, for the benefit of the
Borrower, that [the][such] Assignee is not and will not be, and in connection
with the transactions contemplated under the Loan Documents, is not and will not
be using the assets of (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.”

 

SECTION 4.      Conditions to Effectiveness. This Extension Agreement and
Amendment shall be effective as of the Effective Date, provided that the
Administrative Agent shall have received:

 

(a)       Counterparts of this Extension Agreement and Amendment executed by the
Borrower and Required Lenders (which may be by telecopy or other electronic
transmission),

 

(b)       A certificate of a Responsible Officer of the Borrower,

 

(i)certifying as to the incumbency and specimen signature of the Responsible
Officer who executes this Extension Agreement and Amendment,

 

 6 

 

 

(ii)certifying (1) that attached to such certificate is a true and complete copy
of each of the certificate of limited partnership and limited partnership
agreement of Borrower, neither of which have been further amended or modified,
and each of which remains in full force and effect, and (2) that attached to
such certificate is a are true and complete copy of each of the certificate of
formation and limited liability company agreement of the Delegate, neither of
which have been amended or modified and remain in full force and effect,

 

(iii)certifying that attached to such certificate is a true and complete copy of
the resolutions adopted by the board of directors of the Delegate that authorize
the extension of the Scheduled Maturity Date as herein set forth and such
resolutions have not been amended, modified, revoked or rescinded and remain in
full force and effect,

 

(iv)certifying that the Delegation of Control Agreement among the Borrower,
Enbridge Management, and Enbridge Energy Company, Inc. dated as of October 17,
2002 and the amendment thereto dated February 21, 2005 attached as Annex E to
the Corporate Secretary’s Certificate dated September 26, 2011 delivered by the
Delegate in connection with the closing of the Credit Agreement, have not been
amended or modified and remain in full force and effect, and

 

(c)       Fees, for the account of each Extending Lender, in an amount agreed to
be paid by the Borrower pursuant to the letter addressed to the Administrative
Agent executed by the Borrower dated August 24, 2017 requesting the Extension
and the amendments set forth in Section 3 above.

 

SECTION 5.      Representations and Warranties. As a material inducement to the
Administrative Agent and the Extending Lenders to execute and deliver this
Extension Agreement and Amendment, the Borrower represents and warrants to the
Extending Lenders that as of the Effective Date, both immediately before and
after giving effect to this Extension Agreement and Amendment, that:

 

(a)       This Extension Agreement and Amendment has been duly authorized,
executed, and delivered by the Borrower and the Credit Agreement as amended
hereby constitutes its legal, valid, and binding obligations enforceable against
it in accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity).

 

(b)       The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Extension Agreement and Amendment,
except to the extent such representations and warranties relate solely to an
earlier date, in which case, they shall be true and correct as of such date.

 

(c)       As of the date hereof, at the time of and immediately after giving
effect to this Extension Agreement and Amendment, no Default or Event of Default
has occurred and is continuing.

 

 7 

 

 

(d)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Extension Agreement and Amendment or
the extension of the Scheduled Maturity Date provided for herein. The execution,
delivery, and performance by the Borrower of this Extension Agreement and
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.      Effect; Affirmation and Ratification of Loan Documents. This
Extension Agreement and Amendment (a) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein and does not constitute a waiver of compliance or consent to
noncompliance by the Borrower with respect to the terms, provisions, conditions
and covenants of the Credit Agreement and (b) shall not prejudice any right or
rights which the Administrative Agent or the Lenders may now have under or in
connection with the Credit Agreement, as amended by this Extension Agreement and
Amendment. Except as otherwise expressly provided by this Extension Agreement
and Amendment, all of the terms, conditions and provisions of the Credit
Agreement and the other Loan Documents shall remain the same, including, without
limitation, all of the Borrower’s obligations and covenants under each Loan
Document. It is declared and agreed by each of the parties hereto that the
Credit Agreement, as amended hereby, and the other Loan Documents, from and
after the Effective Date, shall continue in full force and effect and are hereby
ratified and confirmed in all respects, and that this Extension Agreement and
Amendment and such Credit Agreement shall be read and construed as one
instrument. The Borrower represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. From and after the Effective Date,
each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby, respectively.

 

SECTION 7.      Miscellaneous. This Extension Agreement and Amendment shall for
all purposes be construed in accordance with and governed by the laws of the
State of New York and applicable federal law. The captions in this Extension
Agreement and Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. This Extension Agreement and Amendment
may be executed in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument. In proving this Extension Agreement and Amendment, it shall not be
necessary to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Extension Agreement and Amendment by facsimile
or in electronic form shall be effective as the delivery of a manually executed
counterpart. This Extension Agreement and Amendment shall be a “Loan Document”
as defined in the Credit Agreement.

 

SECTION 8.      Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS
EXTENSION AGREEMENT AND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement and
Amendment to be duly executed and delivered by their proper and duly authorized
officers effective as of the date and year first above written.

 

  ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership, as Borrower  
        By: ENBRIDGE ENERGY MANAGEMENT, L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner             By: /s/ Wanda Opheim       Name:
Wanda Opheim       Title: Treasurer

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ James K.G.
Campbell     Name: James K.G. Campbell     Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A., as an Extending Lender, a L/C Issuer and Swing Line
Lender         By: /s/ James K.G. Campbell     Name: James K.G. Campbell    
Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

 

  ROYAL BANK OF CANADA, as an Extending Lender and an L/C Issuer         By: /s/
Tim VandeGriend     Name: Tim VandeGriend     Title:  Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

 

  EXPORT DEVELOPMENT CANADA, as an Extending Lender         By: /s/ Christopher
Wilson     Name: Christopher Wilson     Title: Financing Manager         By: /s/
Trevor Mulligan     Name: Trevor Mulligan     Title: Financing Manager

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

 

WELLS FARGO BANK, N.A., as an Extending Lender         By: /s/ Borden Tennant  
  Name: Borden Tennant     Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

 

  MIZUHO BANK, LTD., as an Extending Lender         By: /s/ Brad C. Crilly    
Name: Brad C. Crilly     Title:  Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as an Extending Lender         By: /s/
Katsuyuki Kubo     Name: Katsuyuki Kubo     Title: Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



 

 

  

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as   an Extending Lender         By:
/s/ Kevin Sparks     Name: Kevin Sparks     Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  THE BANK OF NOVA SCOTIA, as an Extending   Lender         By: /s/ Jeff Cebryk
    Name: Jeff Cebryk     Title: Managing Director and Head         By: /s/
Scarlett Crockatt     Name: Scarlett Crockatt     Title: Associated Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as an Extending   Lender         By: /s/ Juan J.
Javellana     Name: Juan J. Javellana     Title: Executive Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  CITIBANK, N.A., as an Extending Lender         By: /s/ Tariq Masaud    
Name:  Tariq Masaud     Title: Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending Lender         By: /s/
Virginia Cosenza     Name: Virginia Cosenza     Title: Vice President        
By: /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  THE HUNTINGTON NATIONAL BANK, as an Extending Lender         By: /s/ Jason A.
Zilewiez     Name: Jason A. Zilewiez     Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

Annex A

 

EXECUTION VERSION

 

 

Published CUSIP Number: 29250HAG3

 

CREDIT AGREEMENT

 

Dated as of September 26, 2011

 

among

 

ENBRIDGE ENERGY PARTNERS, L.P.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
Swing Line Lender
and
an L/C Issuer,

 

ROYAL BANK OF CANADA,
as an L/C Issuer

 

and

 

The Lenders Party Hereto

 

ROYAL BANK OF CANADA,
Syndication Agent

 

CITIBANK, N.A.
and
MIZUHO BANK, LTD.,
Co-Documentation Agents

 



 

 

BANK OF AMERICA MERRILL LYNCH,
MIZUHO BANK, LTD.

and
RBC CAPITAL MARKETS
Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

ANNEX B

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________, ____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Enbridge Energy Partners, L.P. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and the Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________ of the [General Partner/Delegate], and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

Use following for fiscal year-end financial statements

 

1.       Filed with the Borrower’s Form 10-K for its fiscal year ended
__________ ____, 20__, are the year-end financial statements (the “Annual
Financial Statements”) required by Section 6.01(a), and if the Borrower has
designated any Subsidiary as an Unrestricted Subsidiary, attached hereto as
Schedule 1 are the year-end financial statements, adjusted to exclude the assets
and operations of such Unrestricted Subsidiaries. The Annual Financial
Statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its consolidated subsidiaries in accordance with
GAAP as at such date for such period.

 

Use following for fiscal quarter-end financial statements

 

1.       Filed with the Borrower’s Form 10-Q for its fiscal quarter ended
___________ ____, 20__] are the unaudited financial statements (the “Quarterly
Financial Statements”) required by Section 6.01(b) for such fiscal quarter, and
if the Borrower has designated any Subsidiary as an Unrestricted Subsidiary,
attached hereto as Schedule 1 are unaudited financial statements for such fiscal
quarter adjusted to exclude the assets and operations of such Unrestricted
Subsidiaries. The Quarterly Financial Statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
consolidated subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonable review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

Exh C -- 1

Form of Compliance Certificate

 

 

3.       A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and each of
its Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

 

select one:

 

to the best knowledge of the undersigned, during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.

 

—or—

 

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:

 

4.       The financial covenant analyses, and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

5.       If this Compliance Certificate is being delivered by a Secretary or
Assistant Secretary the words “the undersigned” set forth in paragraphs 2 and 3
above shall be deemed to mean “a Responsible Financial Officer” each time such
words are used therein and the following paragraph shall apply: A Responsible
Financial Officer has reviewed this Compliance Certificate and attachments and
has authorized the undersigned to submit this Compliance Certificate and
attachments. As used in this Compliance Certificate, a “Responsible Financial
Officer” means any of the president, chief financial officer, chief accountant,
controller, treasurer or assistant treasurer of the Borrower, the General
Partner or the Delegate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, __________.

 

  BORROWER       IN WITNESS WHEREOF, the undersigned has executed this
Certificate as of ___________________, __________.       ENBRIDGE ENERGY
PARTNERS, L.P.           By: ENBRIDGE ENERGY MANAGEMENT, L.L.C.,     as delegate
of Enbridge Energy Company, Inc.,     its General Partner           By:        
    Name:             Title:  

 

Exh C -- 2

Form of Compliance Certificate

 

 

For the Quarter/Year ended ___________________ (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

Section 7.09 - Leverage Ratio.

 

   

Maximum
Leverage Ratio

 

As of the end of each applicable four-quarter period, the Borrower is required
to maintain Consolidated Leverage Ratio of no greater than:

 

During any Period other than an Acquisition Period:

 

During an Acquisition Period*:

 

5.00:1.00

5.50:1.00

        *If a Specified Acquisition has been or is hereby designated by the
Borrower and the corresponding Acquisition Period is in effect as of the
Statement Date, a separate sheet of paper is to be attached to this Compliance
Certificate setting forth the corresponding Acquisition Closing Date (and if
such Acquisition Period has terminated, the last day of such Acquisition
Period), and describing the transactions that constitute such Specified
Acquisition.  Check the applicable line:           __      The Borrower has
previously designated such Specified Acquisition; or           __      The
Borrower hereby designates such Specified Acquisition.  

 

  A. Consolidated Funded Debt as Adjusted for Funded Debt owed by the Borrower
to Subsidiaries at Statement Date (calculated as follows: A.5 + (without
duplication) A.8): $____________             1. Consolidated Funded Debt of the
Borrower and its Subsidiaries at Statement Date (without regard to reduction for
applicable Qualifying Subordinated Indebtedness and Designated Hybrid
Securities):                 Indicate amount of Indebtedness of Unrestricted
Subsidiaries (to be excluded from line 1): $____________ $____________          
  2. Qualifying Subordinated Indebtedness at Statement Date:                  
(Attach additional information: indicate name(s) of subordinated creditors to
whom Qualifying Subordinated Indebtedness is owed; summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been delivered)
$____________

 

Exh C -- 3

Form of Compliance Certificate

 

 

  3. Face amount of Hybrid Securities at Statement Date: $____________          
4. Face amount of Designated Hybrid Securities at Statement Date (not to exceed
15% of Total Capitalization): $____________             Total Capitalization at
Statement Date: $____________             Consolidated Net Worth at Statement
Date (used in calculating Total Capitalization): $____________            
Indicate amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, subject (as applicable) to year-end audit adjustments
and footnotes (used in computing Consolidated Net Worth): $____________        
  5.

Consolidated Funded Debt (calculated as follows: A.1 –

(A.2 + A.4)):

$____________           6. Funded Debt owed by the Borrower to Subsidiaries:
$____________           7. Aggregate Qualifying Subordinated Indebtedness that
is included in A.5. above $____________           8. Adjusted Funded Debt owed
by the Borrower to Subsidiaries (calculated as follows: A.6 - A.7):
$____________

 

  B. Pro Forma EBITDA for Subject Period: $____________     (calculated as
follows: (i) the sum of B.1 + B.2 + B.3 + B.4 + B.5 + B.6 + B.7 + B.8 + B.9 +
B.15 + B.16 minus (ii) the sum of B.10 + B.11 + B.12 + B.13 + B.14)  

 

  1. Consolidated Net Income: $____________             Indicate Consolidated
Net Income of Excluded Subsidiaries (to be excluded from line 1): $            
2. Cash distributions received from MEP Unrestricted Subsidiaries: $____________
            Indicate cash distributions from MEP Unrestricted Subsidiaries
received by Excluded Subsidiaries (excluded from line 2): $             3.
Interest expense1: $____________             Indicate interest expense of
Excluded Subsidiaries       (excluded from line 3): $             4. Income
taxes2: $____________             Indicate income taxes of Excluded Subsidiaries
      (excluded from line 4): $  

 



 

 

1 To the extent deducted in determining Consolidated Net Income.

2 To the extent used or included in the determination of Consolidated Net
Income.

 

Exh C -- 4

Form of Compliance Certificate

 

 

  5. Depreciation3: $____________             Indicate depreciation of Excluded
Subsidiaries       (excluded from line 5): $             6. Amortization4:
$____________             Indicate amortization of Excluded Subsidiaries      
(excluded from line 6): $             7. Marshall/Romeoville Oil Cleanup Costs5:
$____________           8. Civil, criminal and administrative fines, penalties,
assessments and citations, and related direct costs and expenses, arising from
each crude oil release referred to in the definition of Marshall/Romeoville Oil
Cleanup Costs6: $____________           9. Costs, charges and expenses accrued
after September 30, 2013, arising from the cleanup of the crude oil releases
referred to in the definition of Marshall/Romeoville Oil Cleanup Costs7:
$____________           10. Insurance proceeds received to compensate for
Marshall/Romeoville Oil Cleanup Costs8: $____________           11. Civil,
criminal and administrative fines, penalties, assessments and citations, and
related direct costs and expenses, referred to in line 8 actually paid, or
accruals therefor reversed, during Subject Period by the Borrower and/or its
Subsidiaries: $____________           12. Civil, criminal and administrative
fines, penalties, assessments and citations, and related direct costs and
expenses, referred to in line 8 for which the Borrower and its Subsidiaries will
not be liable for payment: $____________           13. Costs, charges and
expenses referred to in line 9 actually paid, or accruals therefor reversed,
during Subject Period by the Borrower and/or its Subsidiaries: $____________    
      14. Costs, charges and expenses referred to in line 9 for which the
Borrower and its Subsidiaries will not be liable for payment of such amounts:
$____________           15. Pro forma adjustment for acquisitions during Subject
Period: $____________             Attach detailed explanation identifying each
acquisition and indicating Incremental EBITDA attributable to it             16.
Material Project EBITDA Adjustments for Subject Period: $____________          
  Attach detailed explanation identifying each Material Project and indicating
Material Project EBITDA Adjustments attributable to it  



          C. Leverage Ratio (Line A ¸ Line B): _______ to 1.00

 



 

 

3 To the extent deducted in determining Consolidated Net Income.

4 To the extent deducted in determining Consolidated Net Income.

5 To the extent deducted in determining Consolidated Net Income.

6 To the extent deducted in determining Consolidated Net Income.

7 To the extent deducted in determining Consolidated Net Income.

8 To the extent included in determining Consolidated Net Income, not to exceed
the aggregate amounts by which Consolidated EBITDA has been increased on account
of Marshall/Romeoville Oil Cleanup Costs.

 

Exh C -- 5

Form of Compliance Certificate

 

 

Quarter-end date:________________

 

Section 7.10 (Indebtedness of Non-OLP Subsidiaries) and Section 7.11
(Indebtedness of Operating Partnership and Operating Partnership Subsidiaries)

 

A.

Indebtedness of Non-OLP Subsidiaries       1. Calculate aggregate amount of
Indebtedness outstanding as of the Statement Date for the Non-OLP Subsidiaries:
          (a) Total amount of Indebtedness outstanding for the Non-OLP
Subsidiaries other than Indebtedness attributable to Excess Swap Termination
Value: $____________               (b) Ratable Share of Excess Swap Termination
Value (line C.3(c)): $____________               (c) Total (Line A.1(a) plus
Line A.1(b)): $____________             2. Demonstrate compliance with
Section 7.10:           (a) Non-OLP Pro Forma EBITDA: $____________            
  (b) Calculate Non-OLP Indebtedness Limitation         (.5 times Non-OLP Pro
Forma EBITDA (line A.2(a)): $____________               (c) Is the aggregate
amount of Indebtedness outstanding for the Non-OLP Subsidiaries (line A.1(c))
greater than the Non-OLP Indebtedness Limitation (line A.2(b))?                
  Yes       ¨         No        ¨                 (d) If yes, please answer the
following:                 (i) State the amount of excess Indebtedness:
$____________               (ii) How much of the excess Indebtedness is
attributable to                   Excess Swap Termination Value? $____________  
  (iii) Specify in reasonable detail method and timing of cure of such excess
Indebtedness pursuant to Section 7.10             B. Indebtedness of the
Operating Partnership and the Operating Partnership Subsidiaries       1.
Calculate aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries:

 

Exh C -- 6

Form of Compliance Certificate

 

 

    (a) Total amount of Indebtedness outstanding for the Operating Partnership
and the Operating Partnership Subsidiaries other than Indebtedness attributable
to Excess Swap Termination Value: $____________               (b) Excess Swap
Termination Value (line C.3(b)): $____________               (c) Total (line
B.1(a) plus Line B.1(b)): $____________                 TOTAL: $____________    
        2. Demonstrate compliance with Section 7.11:               (a) State the
outstanding consolidated capitalization
of the Operating Partnership and the Operating
Partnership Subsidiaries: $____________               (b) Calculate the OLP
Indebtedness Limitation
(.60 times the outstanding consolidated capitalization
of the Operating Partnership and the Operating Partnership
Subsidiaries (line B.2(a))): $____________               (c) Is the aggregate
amount of Indebtedness outstanding for the Operating Partnership and the
Operating Partnership Subsidiaries (line B.1(c)) greater than the OLP
Indebtedness Limitation (line B.2(b))?               Yes       ¨        
No        ¨                 (d) If yes, please answer the following:            
    (i) State the amount of excess Indebtedness: $____________              
(ii) How much of the excess Indebtedness is attributable to                  
Excess Swap Termination Value? $____________               (iii) Specify in
reasonable detail the method and timing of cure of such excess Indebtedness
pursuant to Section 7.11.             C. Excess Swap Termination Value       1.
State net amount of all mark-to-market obligations of all Swap Contracts to
which a Subsidiary of the Borrower is obligated as a counterparty or
a guarantor: $____________             (A negative number indicates a net
aggregate amount owed by Subsidiaries; a positive number indicates a net
aggregate amount owed to Subsidiaries)

 

Exh C -- 7

Form of Compliance Certificate

 

 

  2. Is line C.1 less than negative $150,000,000?                 Yes        ¨  
      No         ¨               3. If yes, calculate the Ratable Share of the
amount less than negative $150,000,000:           (a) State aggregate Swap
Termination Value of all Swap Obligations and Guarantee Obligations of Swap
Obligations of the
Non-OLP Subsidiaries: $____________               (b) State aggregate Swap
Termination Value of all Swap Obligations and Guarantee Obligations of Swap
Obligations of the Operating Partnership and the Operating Partnership
Subsidiaries: $____________               (c) The Ratable Share of Excess
Termination Value of the Non-OLP Subsidiaries ((line C.3(a) divided by line
C.1) times
the amount less than negative $150,000,000): $____________               (d) The
Ratable Share of Excess Termination Value of the Operating Partnership and
Operating Partnership Subsidiaries
((line C.3(b) divided by line C.1) times the amount less than
negative $150,000,000): $____________

 

Exh C -- 8

Form of Compliance Certificate

 